Citation Nr: 1636610	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-10 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran subsequently moved to Georgia and in October 2015, he testified before the undersigned at a Travel Board hearing at the RO in Atlanta, Georgia. A transcript of the hearing is of record.

In November 2015, the Board remanded the issue for additional development.

The Veteran waived his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic left shoulder disability was not manifest in service, compensably disabling left shoulder arthritis was not shown within one year of discharge from active duty, and any current left shoulder disability is not otherwise etiologically related to service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by active service, and left shoulder arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In compliance with remand directives, a development letter was sent to the Veteran, and the VA examiner who conducted the initial examination provided an addendum opinion in January 2016.  In response to the development letter, the Veteran submitted additional evidence.  

Entitlement to Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for arthritis will be granted on a presumptive basis if it was compensably disabling within one year of discharge from active duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service may be found where there is continuity of symptomatology since service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In lay statements and at his hearing, the Veteran reported injuring his left shoulder in service due to hanging from a lifeline on a ship's mast.  He also reported continuous symptoms since service.

The Veteran's enlistment examination noted normal upper extremities.  The appellant did report previously breaking an arm.  In April 1965, the Veteran's service treatment records note that he reported having shoulder pain when he woke up.  The records noted no known injury, no unusual activity or exercise, and no known previous trouble.  There was moderate tenderness of the shoulder, with no limitation of motion and a negative x-ray.  The treatment record noted possible bursitis.

In lay statements and at his hearing, the Veteran reported that physical therapy notes from 2003 were lost in a hurricane.

The Veteran attended physical therapy to treat left shoulder pain beginning in April 2003.  At his initial appointment, the Veteran reported a constant low-grade ache in his left shoulder, which had an onset of two months prior.  He also reported a sharp pain with certain movement, and a catch in the shoulder when he lifted his arm up to the side.  At the end of April 2003, the Veteran reported that he was pain-free in the shoulder and had regained full range of motion.

A treatment record from January 2010 from T.W.N., M.D., noted that the Veteran had "some modest arthritis pain mostly affecting his shoulders."

In March 2011, the Veteran underwent a VA examination.  The examiner reported stiffness, decreased speed of motion, and crepitus with motion.  The appellant showed 145 degrees of flexion and abduction, and 90 degrees of internal and external rotation, with objective evidence of pain but no loss of motion following repetitive motion.  An x-ray showed no acute fracture or dislocation, but mild degenerative changes of the left shoulder.

In January 2016, the VA examiner provided an addendum opinion addressing the etiology of the Veteran's left shoulder disability.  After a thorough discussion of the relevant evidence, the examiner concluded that the Veteran's left shoulder disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner acknowledged that the Veteran reported the loss of some of his medical records to a hurricane, but noted that, of the evidence in the claims file, the appellant's first report of an orthopedic issue in his shoulder was in 2004, more than thirty years after the reported injury.  She also concluded that, though the Veteran reported continuous symptoms in his lay statements, the left shoulder complaint inservice was an acute and transitory condition, and "if there are [sic] no supportive evidence to support the continuity," she could not opine that there was a nexus between the acute condition in service and the Veteran's current condition.

In February 2016, the Veteran was seen by Dr. E.S.S.  Dr. E.S.S. reported that the Veteran had no obvious shoulder fractures, but he did report having intermittent pain since service that had not gone away.  Dr. E.S.S. also reported that the Veteran reported persistent pain with decreased motion, upper arm pain with motion, and significantly positive Jobe's testing and arm drop testing.  He diagnosed a probable acromial spur.  A MRI showed mild degenerative changes to the shoulders.

Later in February 2016, Dr. E.S.S. submitted a nexus statement, certifying that he was the Veteran's treating physician, and had reviewed the service treatment records and private medical records.  Dr. E.S.S. concluded that the Veteran's shoulder injury was at least as likely as not, or of fifty percent probability, related to his military service.  Dr. E.S.S. noted that the Veteran had partial tears of his rotator cuff and labrum cartilage, which possibly occurred at the time of the injury, with subsequent degeneration.

The Veteran has a current disability, and there is evidence of an injury to the shoulder in service.  However, the preponderance of the evidence is against a finding that the Veteran's current shoulder disability is related to service.  In this regard, the Board places significant weight on the findings of the VA examiner that the Veteran's current shoulder injury was less likely than not related to service.  That opinion focused on the lack of treatment for the condition since service, and the acute and transitory nature of the initial injury.

The record shows that the Veteran did not seek treatment for his shoulder disability until 2003 at the earliest, over thirty years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   Indeed, the Veteran's physical therapy records noted that the constant low-grade ache in his shoulder began in February 2003, almost 37 years post service.  After a month of physical therapy, the Veteran reported being pain-free with a full range of motion.  This weighs against a finding that the disability began in service, and caused consistent difficulties since that time.

The Board gives less weight to the conclusions of Dr. E.S.S., although his opinion is competent and credible, because the opinion is conditional.  Dr. E.S.S. found that the Veteran's current disability was caused by an incident of service, but in his rationale noted only that it was a "possibility" that the tears to the Veteran's shoulder cartilage occurred in service.  The conditional nature of the doctor's opinion means the opinion should be afforded less weight than the more definitive conclusion of the VA examiner that the Veteran's shoulder disability is less likely than not related to service.

The Veteran reported problems with his left shoulder since leaving service.  However, it is unclear from the context of these statements whether the Veteran's shoulder issues were continuous since service, or were more recent in nature.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to report that he has had "problems" with his shoulder; however, he lacks the requisite medical training and experience to determine whether his current shoulder symptoms are related to his injury in service.  Moreover, the inconsistent history, to specifically include the report that symptoms began in 2003 versus 1966 renders the probative value of the appellant's self-reported history doubtful.

There is no evidence in the record to support a finding that the Veteran had arthritis that developed to a compensable degree within a year of separation from active duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran has a current left shoulder disability, and there is evidence of a left shoulder injury in service.  However, it is less likely than not that his current disability is related to the in-service injury.  The preponderance of the evidence is against a finding entitlement to service connection for the Veteran's left shoulder disability.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


